Citation Nr: 0712528	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-34 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals, right ankle sprain. 

2.  Entitlement to an initial compensable evaluation for 
patellar pain syndrome, right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to April 
1996.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2003 rating 
decision by the Waco, Texas, Regional Office (RO), which 
granted service connection for patellar pain syndrome, right 
knee, and residuals, right ankle sprain, each evaluated as 0 
percent disabling, effective October 11, 2002.  The veteran 
perfected an appeal for higher initial ratings.  


FINDINGS OF FACT

1.  The veteran's right ankle sprain is productive of 
complaints of pain; objectively, the evidence shows no more 
than slight limitation of motion.  

2.  The veteran's right knee disorder is manifested by 
subjective complaints of pain and swelling, with objective 
evidence showing a full range of motion, and no episodes of 
dislocation, subluxation, instability, effusion, fatigue, 
weakness, or lack of endurance.  There is no X-ray evidence 
of arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
residuals of right ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.71a, Diagnostic 
Code 5271 (2006).  

2.  The criteria for an initial compensable evaluation for 
patellar pain syndrome, right knee, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5020, 5260, 5261 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in October 2002 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the initial AOJ decision.  Another letter was issued in April 
2004.  Those letters informed the veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish higher evaluations for 
residuals of right ankle sprain and patellar pain syndrome, 
right knee, given that given that he has been afforded a 
personal hearing and VA examinations, and considering that 
the veteran is represented by a highly qualified veterans 
service organization, we find that any notice deficiencies 
are moot.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."  

II.  Factual Backgroud.

The veteran's initial claim for service connection (VA Form 
21-526) was received in October 2002.  In conjunction with 
his claim, the veteran was afforded a VA compensation and 
pension examination for evaluation of his joints in December 
2002.  At that time, the veteran reported twisting his ankle 
in service; he was seen and treated conservatively and 
returned to duty.  He indicated that he injured his ankle 
several more times on jumps, and has had a very weak ankle 
since.  He noted that the ankle had a tendency to turn.  The 
veteran also reported injuring his right knee in a daytime 
jump after he twisted his right ankle and fell onto his right 
knee.  The veteran reported occasional swelling with fluid in 
the right knee and weakness.  There is negative history of 
lockup and negative history of collapse.  Examination of the 
knees revealed range of motion was normal from 0 degrees to 
140 degrees with no disability or loss of structure or 
decrease in range of motion.  There was some noise on a deep 
knee bend in both knees.  The veteran was able to walk on his 
toes and heels without difficulty and do a deep knee bend.  
X-ray studies of the knees and ankles were normal.  The final 
diagnoses were recurrent sprain, right ankle, secondary to 
injury, and pain in the right knee, possible patellar 
syndrome.  

Of record is the report of an evaluation conducted by Dr. 
Neil Veggeberg, dated in April 2004.  The veteran indicated 
that the worst pain in his right knee was located in the 
right medial joint space with crepitation, especially as he 
extended his knee and walked any distance at all.  On 
examination, the right knee showed no effusion.  He had a 
full range of motion in the right knee.  The worst pain was 
around the medial joint line space and around the attachment 
of the medial meniscus.  There was no ligamentous laxity.  
His ankle was inverted on the right with a tight gastroc 
muscle.  The impression was medial meniscal injury of the 
right knee with early arthritic changes, and right ankle 
instability with a tight gastroc.  

At his personal hearing in July 2004, the veteran testified 
that he had stiffness in the right ankle; he also reported a 
lot of noise coming out of the right ankle.  The veteran also 
testified that he had swelling as well as pain on motion of 
the right ankle.  The veteran indicated that he had swelling 
under the right knee cap; he related that the knee pain was 
aggravated by prolonged walking or standing.  The veteran 
stated that he did not use any braces on either the knee or 
ankle.  The veteran also indicated that he was not currently 
on any prescribed medications; he was using Motrin for pain 
associated with the right knee and ankle.  

The veteran was afforded a VA examination in October 2004.  
At that time, the veteran indicated that his right ankle 
occasionally turns to the inside and cause him to fall; he 
noted that, most of the time, he is able to catch himself and 
not fall.  It was noted that there was no functional 
impairment information other than that described above.  The 
examiner indicated that there had been no need for assistive 
devices, braces, splints, etc.  The effect on his usual 
occupation was that he had to be very careful stepping, and 
never stepping on anything irregular as he would have a 
tendency to have his ankle turn in an inverted position.  
Similar to his daily activities, the veteran must be 
constantly aware that his right ankle is weak and will tend 
to make him fall stepping on irregular surfaces.  Examination 
of the right ankle revealed tenderness over the lateral 
malleolus with inversion.  Inversion was to 30 degrees and 
was accomplished without difficulty, and all the range of 
motion of the ankle was within normal limits; tenderness was 
noted and slight swelling over the lateral malleolus was 
palpated.  X-ray study of the right ankle was negative.  
There was no limitation following repetitive use and no 
additional limitation during flare-ups as there were no 
flare-ups.  The condition remained unchanged at all times.  

With respect to the right knee, the veteran complained of 
pain under the patella at times with prolonged standing and 
walking or use of the knee.  He did not describe any 
particular weakness or a tendency to collapse or lock up.  
There was no radiation of the pain; it stayed pretty much 
under the patella and did not interfere with his ability to 
walk.  No use of assistive devices was noted.  There was no 
additional limitation on repetitive use, no additional 
limitation for flare-ups, and no particular evidence of 
painful motion, spasm, weakness, or tenderness.  No sensory 
or motor defects were found.  There was no weakness of the 
medial or lateral meniscus by palpation or of the anterior-
posterior cruciate.  There was no instability in the knee, 
and no fluid was noted in the knee.  Patella was freely 
mobile.  No noise or grinding was noted on flexion and 
extension of the knee joint.  X-ray study of the right knee 
was negative.  

The veteran underwent another VA examination in July 2005, at 
which time he reported occasional pain and swelling in the 
right knee after severe exercise, which was not as frequent 
because he is in a sedentary lifestyle/office-type 
occupation.  No assistive devices are used or have ever been 
used in the past for the right knee.  The veteran related 
that the right knee had no affect on his daily routines.  
Range of motion in the right knee was from 0 degrees to 140 
degrees without difficulty.  No pain noises were produced.  
The right knee was not painful in motion.  There was no 
additional limitation following repetitive use, no history of 
flare-ups, and no instability as far as collapse, lock up, 
and the anteroposterior cruciate and mediolateral collateral 
ligaments seemed to be intact.  The patella was freely mobile 
and no effusion was noted.  The veteran reported that his 
right ankle was weak and turned easily towards the inside is 
he stepped on something uneven.  No functional impairment was 
noted except that he had a tendency for his ankle to turn in 
and occasionally caused a sensation of falling but he had not 
fallen.  No assistive devices are used or have ever been used 
in the past for the right ankle.  The ankle had no effect on 
his occupation and no affect on his daily activities.  Active 
range of motion in the right ankle was dorsiflexion to 10 
degrees, and plantar flexion to 45 degrees without any 
discomfort whatsoever.  The joint was not painful in motion.  
There was no additional limitation following repetitive use, 
and he had no history of flare-ups.  There was no instability 
of the right ankle.  X-rays as well as MRI of the joint were 
all reported to be within normal limits.  The pertinent 
diagnoses were right patellar knee pain with some abnormal 
MRI findings and clinical examination unchanged from previous 
without evidence of functional impairment; and, right ankle 
sprain, which has resulted in a tendency to turn inward if 
the veteran walked on something irregular.  

On the occasion of his most recent VA examination in August 
2006, the veteran indicated that the right knee is "no big 
problem" and caused him no symptoms.  The only problem he 
had with the right ankle was stiffness in the morning, which 
takes one hour to work out.  It was noted that he had no 
disability, loss of function or loss of range of motion in 
either joint.  There was no deformity, no giving way, no 
instability, no stiffness, and no weakness.  There were no 
episodes of dislocation or subluxation reported.  No locking 
episodes.  No effusion was noted.  The veteran reported no 
flare-ups.  Range of motion in the right knee was from 0 
degrees to 140 degrees.  There was no additional limitation 
following repetitive use.  The right ankle had dorsiflexion 
from 0 degrees to 10 degrees, and plantar flexion was from 0 
degrees to 45 degrees.  There was no additional limitation 
following repetitive use.  X-ray studies of the right knee 
and the right ankle were negative.  The examiner stated that 
examination of the right knee and right ankle was all within 
normal limits.  

III.  Legal Analysis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his/her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his/her symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for compensable evaluation are not met.  38 C.F.R. § 4.31.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  After careful 
review of the evidentiary record, the Board concludes that 
the veteran's right knee and right ankle disorders have not 
changed and uniform evaluations were warranted.  

The veteran's statements describing the symptoms of his 
service-connected disorders are competent evidence.  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  



A.  Right knee.

The RO has assigned a 10 percent rating for patellar pain 
syndrome, right knee, under Diagnostic Code 5020 of the 
Schedule for Rating Disabilities.  Diagnostic Code 5020 
provides that synovitis will be rated as degenerative 
arthritis on the basis of limitation of motion of the 
affected parts. 

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 60 degrees warrants a 0 
percent rating, flexion limited to 45 degrees warrants a 10 
percent rating, flexion limited to 30 degrees warrants a 20 
percent rating, and flexion limited to 15 degrees warrants a 
30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to 5 degrees warrants 
a 0 percent rating, extension limited to 10 degrees warrants 
a 10 percent rating, extension limited to 15 degrees warrants 
a 20 percent rating, extension limited to 20 degrees warrants 
a 30 percent rating, extension limited to 30 degrees warrants 
a 40 percent rating, and extension limited to 45 degrees 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II (2006).  

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for slight knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  
The General Counsel subsequently clarified that opinion and 
held that in order to merit separate evaluations under 
Diagnostic Codes 5003 and 5257, the disability must meet the 
criteria for the minimum evaluation under both diagnostic 
codes.  See VAOPGCPREC 9-98.  

VA's General Counsel has also held that where a veteran has 
both limitation of flexion and limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  See VAOPGCPREC 9-04.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2006).  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2006) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

After careful review of the evidentiary record, the Board 
finds that the ranges of motion in the right knee do not 
support a higher rating under DC 5260 or DC 5261.  
Specifically, a 10 percent rating requires that flexion be 
limited to 45 degrees; however, the veteran was able to 
perform flexion up to 140 degrees in December 2002, July 
2005, and August 2006.  A 10 percent rating requires that 
extension must be limited to 10 degrees; the veteran's 
extension was anatomically normal at 0 degrees in December 
2002, July 2005, and August 2006.  As such, there is no basis 
for a higher rating under DCs 5260 or 5261.  

Objective evidence also failed to substantiate a compensable 
evaluation under a different diagnostic code, such as 5256, 
5257, 5258, and 5259, as the record is negative for findings 
or diagnosis of ankylosis, recurrent subluxation or 
instability, dislocated semilunar cartilage, or removal of 
semilunar cartilage.  Moreover, while the April 2004 
statement from Dr. Veggeberg reported medial meniscal injury 
of the right knee with early arthritic changes, X-rays taken 
on multiple occasions, most recently in August 2006, have all 
been negative.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected right knee disability are contemplated in 
the noncompensable rating currently assigned.  There is no 
indication that pain, due to disability of the right knee, 
causes functional loss greater than that contemplated by the 
noncompensable evaluation assigned by the RO.  In fact, the 
VA examining physicians have specifically noted that the 
veteran does not have functional loss due to pain, fatigue, 
weakness or incoordination of the right knee.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  
Under the circumstances, a noncompensable rating for the 
veteran's right knee patellar pain syndrome is entirely 
appropriate, from the effective date of the award of service 
connection, and fully comports with the applicable schedular 
criteria.  

The evidence presents no record of extraordinary factors, 
such as the service-connected patellar pain syndrome, right 
knee, has markedly interfered with the veteran's employment 
or it has required frequent hospitalizations.  In the absence 
of such factors, the Board is not required to discuss any 
further the possible application of 38 C.F.R. § 3.321(b) (1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against an initial 
compensable disability rating for the veteran's service-
connected right knee disorder.  The preponderance of the 
evidence is clearly against the claim.  38 U.S.C.A. § 5107.  

B.  Right Ankle.

The veteran's service-connected residuals of a right ankle 
sprain is rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, pertaining to limitation of motion of 
the ankle.  Under that code, a 10 percent rating is assigned 
for moderate limitation of motion.  A maximum 20 percent 
rating is assigned for marked limitation of motion.  Normal 
range of ankle motion is identified as dorsiflexion of 0 to 
20 degrees and plantar flexion of 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II (2006).  

The Board has reviewed the evidence of record and finds no 
basis for assignment of the next-higher 10 percent rating 
under Diagnostic Code 5271, for the reasons discussed below.  

In assessing the severity of the veteran's right ankle 
disability, the Board is guided by the range of motion 
figures set forth under 38 C.F.R. § 4.71a, Plate II.  Plate 
II shows that normal dorsiflexion is from 0 to 20 degrees and 
that normal plantar flexion is from 0 to 45 degrees.  

Upon VA examination in October 2004, the examiner noted that 
the range of motion of the ankle was within normal limits.  
Upon subsequent VA examination in July 2005, the veteran had 
10 degrees of dorsiflexion and 45 degrees of plantar flexion.  
More recently, on examination in August 2006, the veteran had 
10 degrees of dorsiflexion and 45 degrees of plantar flexion.  
Overall, these findings more nearly approximate mild rather 
than moderate disability.  Moreover, in reaching this 
conclusion, the Board has appropriately considered additional 
limitation of function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, the October 2004 VA examination revealed 
tenderness over the lateral malleolus with inversion.  
However, there is no indication that pain, due to disability 
of the right ankle, causes functional loss greater than that 
contemplated by the noncompensable evaluation assigned by the 
RO.  In fact, the VA examining physicians have specifically 
noted that the veteran's right ankle disorder does not have 
any effect on his occupation and no effect on his daily 
activities.  The veteran does not have functional loss due to 
pain, fatigue, weakness or incoordination of the right ankle.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. 
App. at 206.  

The Board also acknowledges that the July 2005 and August 
2006 VA examinations revealed complaints of weakness and 
stiffness in the right ankle.  However, these examination 
reports do not reflect any swelling, redness, or heat, and 
the joint was not painful on motion.  There was no additional 
limitation following repetitive use, and he had no history of 
flare-ups.  There was no instability of the right ankle.  X-
rays as well as MRI of the joint were all reported to be 
within normal limits.  The pertinent diagnoses were right 
patellar knee pain with some abnormal MRI findings and 
clinical examination unchanged from previous without evidence 
of functional impairment; and, right ankle sprain, which has 
resulted in a tendency to turn inward if the veteran walked 
on something irregular.  

While recognizing the above complaints and findings, the 
overall evidence does not reveal additional functional 
limitation from which to conclude that the veteran's 
disability picture more nearly approximates moderate 
limitation of ankle motion such as to enable a grant of the 
next-higher 10 percent evaluation under Diagnostic Code 5271.  

The Board has further contemplated whether any alternate 
Diagnostic Codes afford the veteran a compensable rating 
here.  However, as there is no showing of ankylosis, or 
disability comparable therewith, Diagnostic Codes 5270 and 
5272 are not for application. Similarly, as the evidence 
fails to demonstrate os calcis or astragalus, Diagnostic Code 
5273 does not apply.  There are no other relevant Code 
sections for consideration.  

In conclusion, the veteran's residuals of a right ankle 
sprain do not reflect disability in excess of that 
contemplated by the noncompensable evaluation in effect 
throughout the rating period on appeal.  There is no basis 
for a higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to an initial compensable evaluation for 
residuals, right ankle sprain, is denied.  

Entitlement to an initial compensable evaluation for patellar 
pain syndrome, right knee, is denied.  


____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


